647 So.2d 335 (1995)
Roberto PINO, Petitioner,
v.
Charles FELTON, Director, Dade County Department of Corrections & Rehabilitation, Respondent.
No. 95-0001.
District Court of Appeal of Florida, Third District.
January 10, 1995.
Bennett H. Brummer, Public Defender, Louis Campbell, Asst. Public Defender, for petitioner.
Robert A. Butterworth, Atty. Gen., Linda S. Katz, Asst. Atty. Gen., for respondent.
Before BASKIN, COPE and GREEN, JJ.
PER CURIAM.
Based on the respondent's proper confession of error, we grant the petition for habeas corpus and quash the order of incarceration *336 because the trial court failed to make the necessary finding that 1) petitioner had the present ability to pay the ordered child support payments and the purge amount at the time of the hearing; and 2) the failure to make such payments was willful. Bowen v. Bowen, 471 So.2d 1274 (Fla. 1985); Perez v. Perez, 599 So.2d 682 (Fla. 3d DCA 1992).
The petitioner shall be released forthwith.